Opinion by
Mr. Justice Mestrezat,
The purpose in construing a will is to ascertain the intention of the testator, so that it may be carried out in the disposition which he has made of his property. Technical rules of construction should only be resorted to and applied in the interpretation of wills when found to be necessary in determining the meaning of the instrument, so as to effectuate the purpose of the testator. If the language employed by him in disposing of his estate is plain and clearly discloses his intention the will interprets itself, and hence no rules of construction are necessary to aid in its interpretation. As well said by Sharswood, J., in Reek’s Appeal, 78 Pa. 432 : “ All mere technical rules of construction must give way to the plainly expressed intention of a testator, if that intention is lawful. It is a rule of common sense as well as law not to attempt to construe that which needs no construction.”
The learned judge below correctly observes in his opinion that remainders are to be regarded as vested rather than contingent, and that where property is limited by will to one for *429life, and after his decease to the testator’s next of kin or heirs, or other classes of persons similarly described, the persons who answer that description at the death of the testator and not those who answer it at the death of the tenant for life shall take, unless a contrary intent clearly appears from the will. But it should be added that when it clearly appears that the testator intended his heirs or next of kin at the death of the tenant or legatee for life to take, such intent will prevail: Buzby’s Appeal, 61 Pa. 111.
James F. Scott devised all his real estate to a trustee for the purposes named in his will. If he died without children, he directed his trustee to pay one-half of the proceeds of the real estate to his wife for life, and the other half to his three sisters and the survivor of them for life. Upon the death of his wife and sisters he devised one-third of his real estate to a nephew and niece, and “ the other two-thirds thereof to such child or children as I may leave, and the issue of such child or children as may be deceased ; and in default of such child or children or issue, then to those who would then be entitled thereto under the intestate laws of this state. And I authorize my said trustees aforesaid to convey and assure the same by proper assurances in law to said persons respectively.”
The land involved in this action passes under this last clause of the testator’s will, and, as the learned judge of the court below says, the question is whether it passed as a vested remainder to those who were at the time of the death of the testator entitled under the intestate laws, or as a contingent remainder to those who shall, at the death of the survivor of the life tenants, one of whom is yet living, be the next of kin of the testator and entitled to take as if the testator had died intestate at the moment of the death of the survivor of the life tenants. The court held that the estate devised to the remainder-men vested at the death of the testator, and passed to those who were entitled under the intestate laws at that time.
We think this was an erroneous interpretation of the will and defeats the clearly expressed intention of the testator. It is produced by the application of the rule of construction noticed above, without giving due consideration to the language of the will. This language is neither ambiguous nor *430indefinite, and therefore it is not necessary to invoke the aid of any rules of interpretation in construing the instrument. The testator did not die intestate as to any part of his estate. The one-third of his real estate he devised to his nephew and niece in fee, and the other two-thirds in dispute here were given to those who, at the expiration of the particular estate, would then be entitled thereto under the intestate laws of the state. This did not create an intestacy, but was simply descriptive of the persons who were to take as devisees under the will. They were such as would be entitled under the intestate laws, at the time the clause of the will became operative. This phrase of the devise, therefore, can have no significance in fixing the time at which the remainder-men were to be determined. The simple question here is, did the testator limit the estate devised to those entitled under the intestate laws to persons of that description living at his death, or at the death of the survivor of the life tenants ? The will itself, unaided by any technical rules of construction, gives a definite and unequivocal answer to the question. Its language is: “Upon the death of my said wife and all of my first named three sisters, I will .... the other two-thirds .... then to those who would then be entitled thereto under the intestate laws of this state.” The clause provides not only for the event which shall precede the passing of the estate, but also the time when the remainder-men are to be determined and the estate shall pass. The word “ then ” is used twice in this collocation of words and for both purposes. In the first connection, it is manifestly used as a conjunction, meaning “ in that event,” and in the second as an adverb of time, meaning “ at that time.” Inserting the definition for the word itself the clause will read as follows: “ Upon the death of my said wife and all of my first named three sisters .... in that event to those who would at that time be entitled thereto under the intestate laws of this state.” A universal rule in construing a will requires that if possible effect be given to every word and every part of it; and an equally well-established rule requires the usual and ordinary meaning to be given to words and terms in a will, unless the context shows that such was not the meaning intended by the testator. We must therefore give effect to “then” as used in both connections. It cannot be *431used in the second connection as a conjunction for the reason that it would be surplusage, it already having been used manifestly in that sense in the same sentence. Having been used twice so closely together in the same sentence, the word clearly was not employed the second time for the same purpose nor with the same meaning as at first used. If, therefore, it is given its adverbial significance in the second connection, it must refer to the death of the surviving life tenant as the time at which the remainder-men are to be ascertained. That is the only reasonable interpretation of which the word used in that connection is susceptible, and consequently the meaning with which the testator used it. This construction, we think, not only gives full effect to the word, but carries out the evident intention of the testator as disclosed by the entire will.
We cannot agree with the contention of the learned counsel of the appellee that the effect of the disposition of the remainder by the will is the same as if the testator had made no disposition of that part of his estate and had died intestate as to it. In the latter instance, it may be conceded that the intestacy would have taken effect as of the date of the testator’s death and the persons then competent would have taken the estate subject to the prior life tenancies. But the manifest purpose of the testator was to change the effect of an intestacy occurring at his death, and to give his real estate to persons other than those who would be his heirs at that time, and hence he devised it, on the death of the life tenant, to those “who would then be entitled ” and not to those “ who are entitled ” under the intestate laws of the state. If the testator had used the latter expression there would be some ground for the appellee’s contention. But the language employed leaves no doubt as to the persons who were intended as his beneficiaries.
We are of opinion that it was the intention of the testator, as disclosed by his will, to devise the two-thirds of the remainder of his real estate to those who shall be his heirs at the expiration of the particular estate, and not to those who were his heirs at the time of his death.
The agreement among those who were heirs of the testator at the time of his decease did not create vested interests in them so as to authorize them to convey a good title to the defendant. The will created a contingent remainder in a class *432to be ascertained at the death of the surviving life tenant, and hence only those of the class living at that date will have an interest in the remainder and will be capable of contracting in regard to it. We cannot see that Ralston’s Estate, 172 Pa. 104, has any application to the facts of this case.
The judgment of the court below is reversed, and in accordance with the terms of the case stated, judgment is now entered in favor of the defendant and against the plaintiffs for the sum of $1,000.